DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the amendments filed on 06/13/2022.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 20 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

-- each performance cost component is attributable to a corresponding factor associated with the cache interference -- in claim 1. Similar deficiency exist in other independent claims.
Neither dependent claim nor specification ([0061] [0062] indicated in the Remarks) clearly describes the cost component attributable to a “corresponding factor” associated with the cache interference.

Claims 11 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 lines 4-5 recites “a separate portion of an overall performance impact”. It is unclear what is the relationship between the separate portion and overall performance impact (i.e. overall performance is sum of separate portion or weighted sum of the separate portion).

Claim 1 line 8 recites “factor associated with the cache interference”. It is unclear what are these factors.

Claims 11 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindan et al. (Pub. No. US 2014/0201741A1, hereafter Govindan) in view of Michael et al. (US Pub. No. 2017/0220389 A1, hereafter Michael).

Both Govindan and Michael were cited in the last office action.


As per claim 1, Govindan teaches the invention substantially as claimed including a computer-implemented method, the method comprising: 
determining a plurality of performance cost components ([0038] estimate, interference among workloads,  availability of shared resources, combination of other workloads sharing the shared resources [0039] performance, component, interference, changes in demand, metric of interest, changes in a number of workloads accessing the shared resource i.e. multiple components impact performance [0005] performance objective, interference, estimation, interference [0006] availability of shared resources, combination of workloads) associated with executing a plurality of workloads on a plurality of processors ([0038] fig 1 multiple workloads 1-N physical machine 104 [0039] fig 2 assign workloads among multiple physical machines [0005] [0006]), wherein each performance cost component indicates a separate portion of an overall performance impact ([0005] shared resources/cache, nature of shared resource usage, measurement of interference [0006] availability of the shared resources, combination of other workloads sharing the same resources i.e. multiple components impacting performance differently [0028] estimates the interference effects using polynomial number of operations [0030]-[0033]estimate interference [0040]-[0043] fig. 3 314), wherein the overall performance impact is caused by cache interference that occurs when executing the plurality of workloads ([0005] estimation of interference among workloads, effect on performance [0030]-[0033]estimate interference [0040]-[0043] fig. 3 314), and wherein each performance cost component is attributable to a corresponding factor associated with the cache interference ([0005] interference, due to shared resource e.g. cache, interference by characterizing the nature of shared resource e.g. cache usage [0006] interference, changes in availability of the shared resource e.g. cache, combination of other workloads sharing the same resource e.g. cache i.e. each of the factors corresponds to cache): 
determining the overall performance impact caused by the cache interference based on the plurality of performance cost components ([0005] estimation of interference among workloads, effect on performance [0042] shared resource contention, impact, performance [0038] estimates, interference, availability of shared resources, combination of workloads sharing the shared resource  [0018] nature of shared resource usage [0005] shared cache, interference among workloads fig 7 700 702 704 [0030]-[0033]estimate interference [0040]-[0043] fig. 3 314 ); 
determining at least one processor workload assignment based on the overall performance impact ([0039] assign one or more workload, single/multiple physical machines, optimize workload performance, demands on the shared resource, metrics, changes in number of workload accessing the shared resource fig 6 604 606  fig 7 700 702 704 [0005] estimation of interference among workloads, effect on performance [0030]-[0033]estimate interference [0040]-[0043] fig. 3 314); and 
causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads ([0006] workload, sharing, one or more physical resources [0038] workloads, executed, specific combination [0042] executing the VM under different conditions) based on the at least one processor workload assignment ([0039] assign, workloads, physical machines, fig 6 604 606).
			
Govindan doesn’t specifically teach execute workload based on the workload assignment.

Michael, however, teaches causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads ([0065] binding, set of CPU, allocated, workload, threads/workload, run, CPU) based on the at least one processor workload assignment (fig 9 one or more workloads, allocated, set of computing resources 362; fig 7A-B resource allocation with competing workload).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of comparable prior art (Govindan [0005] Michael [0001]) Govindan with the teachings of Michael of workloads running according to the allocation to improve efficiency (Govindan [0003] Michael [0004] [0008] [0018]) and allow execute workload based on the workload assignment to the method of Michael as in the instant invention. 


As per claim 2, Govindan teaches wherein the first workload comprises a container, an execution thread, or a task ([0005] workloads e.g. virtual machines [0019] processes/threads).  

As per claim 3, Michael teaches wherein the plurality of processors are included in a non-uniform memory access multiprocessor instance (fig 4 NUMA node 134 processors 142).  

As per claim 4, Michael teaches wherein causing the at least one processor to execute at least the portion of the first workload comprises transmitting at least one processor affinity command to a process scheduler (fig 1 CPU threads schedulers and dispatchers 18 [0064] associations or affinities, characterizing a binding between threads of a workload and computing resources may be employed [0065] affinity type settings [0085] fig 7A-B).  

As per claim 6, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket ([0120] four socket system, each NUMA nodes corresponds to a CPU socket [0121] sixteen cores i.e. 4 cores per socket fig 5A processor groups/sub-groups), and the plurality of performance cost components includes estimating cross-socket memory access cost ([0018] mutual performance impact and QoS degradation of competing workload [0020] minimum mutual interference, minimal cost [0161] 2 sockets, bronze category, two remaining category assigned gold category, three database provided workload to bronze resource pool while critical gold tenant workload [0162] time reduction in gold workload, factor two to twenty, substantial reductions in performance, interference from bronze to gold [0079] memory access time is a function of memory location relative to the CPU/processor) associated with executing a first execution thread associated with the first workload on a first processor included in the first subset of processors (fig 5A bronze1 workload allocation 152 bronze resource pool 160 [0064] threads of a given workload can be bound to a set of CPUs ) while executing 35Attorney Docket No.: NETF0235US1Patent Applicationa second execution thread associated with the first workload on a second processor included in the second subset of processors (fig 5A gold1 workload allocation 154 gold resource pool 162 [0064] threads of a given workload can be bound to a set of CPUs ).  

As per claim 7, Michael teaches wherein the plurality of processors are partitioned into at least a first subset of processors that are included in a first socket and a second subset of processors that are included in a second socket (fig 4 4 sockets, 4 cores per socket, 8 processors/core), and further determining the plurality of performance cost components includes ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) estimating an empty socket cost associated with executing the plurality of workloads on the first subset of processors (fig 5B Bronze 1 workload allocation 192  resource pool 164 resource pool 166 - empty, gold 1 workload allocation 194  resource pool 168 resource pool 170 - empty).  

As per claim 8, Michael teaches determining the plurality of performance cost components includes estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with sharing at least one of a level one cache and a level two cache ([0122] pair of CPU cores share level 2 cache units 128 groups of cores share level 3 cache units 130 fig 4 NUMA node 1 cores 124 L1 cache 126 L2 cache 128 L3 cache 130) between a first execution thread associated with the first workload and a second execution thread (fig 6A bronze1 212 logical group1 164 ) associated with a second workload included in the plurality of workloads (fig 6A bronze2 216 Lgorup1 164).  

As per claim 9, Michael teaches a physical processor included in the plurality of processors (fig 2 hardware resources CPUs) includes a first logical processor and a second logical processor (fig 2 configurable VM resources 86 [0112]  virtual CPU 86 88), and wherein determining the plurality of performance cost components includes estimating a cache sharing cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS)  associated with executing a first execution thread associated with the first workload on the first logical processor (fig 2 VM1 resources 86 VM1 68 VM1 application 80 [0112] vCPU 86) and a second execution thread associated with the first workload on the second logical processor (fig 2 VM resources 88 VM2 70 VM2 application 84 [0112] vCPU 88).  

As per claim 10, Michael teaches determining the plurality of performance cost components includes estimating a performance cost ([0020] minimum mutual interference between workloads, workload resource allocation, balance the tradeoff between interference e.g. interference that results in mutual performance degradation and utilization, minimal cost [0018] reducing mutual performance impact, competing workload  [0082] maximize workload performance isolation by binding workloads to disjoint CPUs [0093] minimize degree of mutually shared hardware components, reducing mutual performance impact on degradation of QoS) associated with executing a first thread associated with the first workload on a first processor included in the plurality of processors (fig 5A bronze 1 workload allocation 152 bronze resource pool 160 164 166) and subsequently executing a second thread associated with a second workload included in the plurality of workloads on the first processor (fig 6A bronze 1 212 214 bronze 2 216 218 bronze pool 160 164 166 [0145] resource allocation of fig 5A after a new competing workload has been added to the first resource pool).  

Claim 11 recites one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 12 recites one or more non-transitory computer readable media for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites one or more non-transitory computer readable media for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 15 recites one or more non-transitory computer readable media for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites one or more non-transitory computer readable media for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites one or more non-transitory computer readable media for limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 18 recites one or more non-transitory computer readable media for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites one or more non-transitory computer readable media for limitations similar to those of claim 10. Therefore, it is rejected for the same rational.

Claim 20 recites a system, comprising: one or more memories storing instructions; and 38PATENTAttorney Docket No.: NETF0235US1Patent Applicationa plurality of processors that are coupled to the one or more memories and, when executing the instructions, are configured to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govindan in view of Michael, as applied to above claims, and further in view of Sarkar et al. (US Pub.  No. 2013/0191843 A1, hereafter Sarkar).

Sarkar was cited in the last office action.

As per claim 5, Michael teaches wherein determining the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362) comprises executing one or more integer programming operations ([0240] optimal workload performance isolation) based on assignment that specifies the at least one processor workload assignment (fig 9 determine, workloads, allocated, set of computing resources 362 [0240] optimal workload, disjoint resources pools, split among competing workloads, weights as percentage or function of total workloads fig 10 dynamically adjust bindings 378 [0090] determine the optimal processor group level to bind to given the current weight).  
Govindan and Michael, in combination, do not specifically teach first binary assignment matrix to generate second assignment matrix.
Sarkar, however, teaches remaining claim elements of first binary assignment matrix to generate second assignment matrix ([0018] execution cost matrix, generated, E[ti, sj], time to complete task ti to run on slot sj, previously unscheduled tasks E[ti, sj] [0017] optimization function, allocating jobs/tasks to nodes, suitability of node to the characteristics of task [0023] optimization function repeats, map unscheduled tasks/slots, provides optimal assignment based on current task available i.e. new matrix [0025] fig. 3 101 105).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Govindan and Michael with the teachings of Sarkar of generating execution cost matrix based on the previously unscheduled task indicating time to run task on particular slot and repeating optimization function to map current tasks to the slots to improve efficiency and allow first binary assignment matrix to generate second assignment matrix to the method of Govindan and Michael as in the instant invention.

Claim 14 recites one or more non-transitory computer readable media for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Examiners Note


Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Response to Arguments

The previous objections under 35 USC §112(b) have been withdrawn. However, some new objections have been made.

Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. Applicant argues the following:
Claim 1, as amended, recites the limitations of determining a plurality of performance cost components associated with executing a plurality of workloads on a plurality of processors. 
Amended claim 1 further recites that each performance cost component indicates a separate portion of an overall performance impact and that the overall performance impact is caused by cache interference that occurs when executing the plurality of workloads. 
Lastly, amended claim 1 recites that each performance cost component is attributable to a corresponding factor associated with the cache interference. None of reference cited by the Examiner teaches or suggests these limitations. Therefore, no combination of the cited references can teach or suggest each and every limitation of amended claim 1.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point i.) Govindan teaches workload interference estimation and performance optimization. Govindan teaches estimating interference by allocating workloads to one or more physical computers or resources ([0006] [0038] [0039]) and estimation is to the extent of interference by characterizing the nature of shared resource usage and its effect on performance ([0005]), which is equivalent to the claim elements of determining performance cost associated with executing a plurality of workloads on a plurality of processor. Govindan further teaches interference among workload is estimated based on availability of shared resources, combination of workloads sharing the shared resources ([0038]), changes in demand, metric of interest, changes in a number of workloads accessing the shared resources ([0039]), which is equivalent to the claim elements of plurality of performance cost components. Therefore, Govindan clearly teaches determining a plurality of performance cost components associated with executing a plurality of workloads on a plurality of processor. 
With respect to point ii.) Govindan also teaches interference estimation system by closest control VM matching the Test VM comparing the Test VM and Control VM and estimate the interference behavior based on the best matching known control VM behavior ([0030]-[0033][0040]-[0041] fig. 3 312 314 316), which provides a method of estimating interference among workloads. In another embodiments, cache interference or the performance degradation due to interference is estimated using polynomial number of operations ([0027] [0028]). As described above, various separate factors contributing to the interference availability of shared resources, nature of shared resource usage, combination of workloads sharing the shared resources ([0038] [0005] [0006]), changes in demand, metric of interest, changes in a number of workloads accessing the shared resources ([0039]) are  equivalent to the performance cost components. Therefore, Govindan teaches each performance cost component indicates a separate portion of an overall performance impact and that the overall performance impact is caused by cache interference that occurs when executing the plurality of workloads. 
With respect to point iii.) As indicated above with respect to point i.) and ii.),  various factors associated with cache interference are availability of shared resources, changes in the availability of shared resources, nature of shared resource usage, combination of workloads sharing the shared resources ([0005][0006] ) and these resources are contributing to the performance cost. Therefore, Govindan also teaches wherein each performance cost component is attributable to a corresponding factor associated with the cache interference. 

		

Allowable Subject Matter

The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

Claim 1. (Currently Amended) A computer-implemented method, the method comprising: 
determining a plurality of performance cost components associated with executing a plurality of workloads on a plurality of processors, wherein each performance cost component indicates a separate portion of an overall performance impact, wherein the overall performance impact is caused by cache interference that occurs when executing the plurality of workloads, and wherein each performance cost component is attributable to a corresponding factor associated with the cache interference, wherein the factor comprising one or more of …; (please recite the different factors based on the support in the specification)
determining the overall performance impact caused by the cache interference based on weighted sum of the plurality of performance cost components; 
determining at least one processor workload assignment based on the overall performance impact; and 
causing at least one processor included in the plurality of processors to execute at least a portion of a first workload that is included in the plurality of workloads based on the at least one processor workload assignment.


Alternatively, Claims 1, 11 and 20 would be allowable if rewritten or amended to include the relationship illustrated in the equation of the cost function as described in specification ([0061] [0063]) and  overcome the rejection(s), set forth in this Office action.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

ARAI; Masaki (US-20170357601-A1) teaches  Storage Medium Storing Cache Miss Estimation Program, Cache Miss Estimation Method, And Information Processing Apparatus.
Bedi; Harkeerat (US-20170329720-A1) teaches Deterministic Multifactor Cache Replacement.
JU, Lei et al. (CN-109471732-A) teaches a data distribution-oriented method of CPU-FPGA heterogeneous multi-core system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195